IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


 CALIFORNIA UNIVERSITY OF                         :   No. 199 WAL 2019
 PENNSYLVANIA,                                    :
                                                  :
                      Petitioner                  :   Petition for Allowance of Appeal
                                                  :   from the Order of the
                                                  :   Commonwealth Court
               v.                                 :
                                                  :
                                                  :
 GIDEON BRADSHAW,                                 :
                                                  :
                      Respondent                  :


                                          ORDER



PER CURIAM

       AND NOW, this 19th day of November, 2019, the Petition for Allowance of Appeal

is DENIED, and the Application to file an amicus curiae brief in support for the petition for

allowance of appeal is also DENIED.